859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Danny R. MASSINGALE, Petitioner-Appellant,v.Sam SAMPLES, Respondent-Appellee.
No. 87-6665.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Sept. 15, 1988.

Danny R. Massingale, appellant pro se.
Stephen Aubrey West, Office of United States Attorney, for appellee.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Danny R. Massingale appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Massingale v. Samples, C/A No. 86-1198-HC (E.D.N.C. Oct. 5, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.